DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 20 have been entered into the record.
Response to Arguments
The applicant argues that 35 U.S.C. 112(f) should not be invoked for the claimed monitoring module and adaptation module (claim 1) based on the claim reciting that the modules are recited as being stored in a memory (clam 1 line 4).  This recitation in claim 1 agrees with the examiner’s interpretation of the claimed modules from the previous office action (11/17/2021).  The applicant’s argument on page 7 under Claim Interpretation verifies that the claimed modules are stored in the claimed memory.  The claim limitations as written are interpreted as such by the examiner.  The 35 U.S.C. 112(f) is no longer invoked for the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Vartanian, Reg# 56,787 on 2/16/2022.
The application has been amended as follows: 
In the specification P[0034] line 2 (page 9), change the word “testing” to the word --warning--.
In the specification P[0087] line 6 (page 26), add a trademark symbol to ‘Smalltalk’ to read --SmalltalkTM--.
In claim 1 line 3, remove the indentation before ‘one or more processors’.
In claim 1 line 4, remove the indentation before ‘a memory’.
Allowable Subject Matter
Claims 1 thru 20 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 2/8/2022 and the accompanying arguments (pages 8 and 9).  The closest prior art of record is MacKenzie Patent Application Publication Number 2020/0342756 A1.  MacKenzie discloses a vehicle safety support apparatus having a driver monitoring unit to monitor a driver, an external environment monitoring unit to monitor an external environment of a vehicle, and a control unit.  The control unit performs a controlled lane keeping function based on data acquired from the driver monitoring unit and the external environment monitoring unit.  The control unit further detects whether a driver reacts to the controlled lane keeping function, determines a driving control for the vehicle in response to the driver not reacting to the controlled lane keeping function, and performs autonomous driving to move the vehicle to a safe area, in response to determining to take over the driving control from the driver.
In regards to claim 1, MacKenzie, taken either individually or in combination with other prior art, fails to teach or render obvious a warning system for improving alerts for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662